DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1, 13, 14, 17-20, 32-34, 36, and 37 are pending in this application.
Cancellation of claim 31 is acknowledged; claims 2-12, 15, 16, 21-30, and 35 already stand canceled.

Claims 1, 13, 14, 17-20, 32-34, 36, and 37 are examined.


Claim Interpretation
The Examiner notes the phrases “non-mentholated cooling agent” and “wherein the composition excludes menthol” (claim 1) refers to cooling agents which are not menthol (e.g., see as-filed specification, page 9, line 29), and does not exclude cooling agents which contain a menthol moiety, such as 3-(1-menthoxy)propan-1-ol (i.e., Applicant’s elected species).

Regarding the phrase “an acidifying agent in an amount effective to acidify the composition” (claim 1), the Examiner notes the phrase “effective to acidify the composition” is construed as an intended use of the ingredient (i.e., capable of acidifying the composition); note the claim does not recite whether or not the composition is, in fact, “acidified”, or what is the resultant pH of the composition.  Therefore, for purposes of examination, the phrase “an acidifying agent in an amount effective to acidify the composition” is construed as an acidifying agent in an amount as recited in the claims (see claims 32 or 34).

The Examiner notes the phrase “soothing agent” (claim 20) is given its broadest reasonable interpretation, i.e., any material that is suitable for providing a relaxing5 sensation, a calming effect, or the like (e.g., see as-filed specification, page 11, lines 4-5).


Withdrawn Rejections
The rejection of claims 1, 13, 14, 19, 20, 31, 32, 36, and 37 is withdrawn in view of Applicant’s amendment to independent claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The rejection of claims 1, 13, 14, 17-20, 31-34, 36, and 37 under 35 U.S.C. 103 as being unpatentable over Potnis in view of Kolazi is modified as follows, as necessitated by Applicant’s amendments filed 10 August 2021:
Claims 1, 13, 14, 17-20, 32-34, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Potnis et al. (“Potnis”, US 2015/0313955, previously cited) in view of Kolazi et al. (“Kolazi”, US 2013/0224125, previously cited).
Regarding claims 1, 13, 14, 20, Potnis teaches orally acceptable topical analgesic gels for relief of tooth pain, comprising a mixture of analgesic oils comprising clove oil and/or eugenol (soothing agent), a cooling agent, and camphor, in an orally acceptable gel base, the gel base providing controlled release of the mixture of analgesic oils following application to a tooth (e.g., title; abstract).  The gel base may comprise water in amounts of 30-75% (e.g., paragraphs [0009], [0038]); humectants such as propylene glycol (i.e., a polyol) in amounts of 10-20%, 30%, or 40% (e.g., paragraphs [0034], [0038], [0048 Tables 1 and 2); and nonionic surfactants in amounts of 0.1-20% (e.g., paragraph [0046]).  The gel base further comprises gelling agents such as Carbopols in amounts of 0.5-3% (e.g., paragraph [0044]).  The compositions may also comprise additional thickening agents, such as gums, in amounts of 0.5 to 10% (e.g., paragraphs [0044]).  Thus, the total amount of thickener would be 1-13%; this range overlaps of the claimed invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of 
Potnis does not exemplify a composition comprising a non-mentholated cooling agent sufficiently to anticipate the claims.  However, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to select a non-mentholated cooling agent as the cooling agent in the composition of Potnis; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so because, while Potnis exemplifies menthol as the cooling agent, Potnis also teaches that suitable cooling agents also include non-mentholated cooling agents, such as 3-(1-menthoxy)propan-1-ol.  Thus, Potnis teaches that both menthol and non-mentholated cooling agents are suitable as cooling agents in its invention, and therefore are functionally equivalent to one another.  Therefore, it would be well within the purview of the skilled artisan to choose either compound as the cooling agent in the composition of Potnis, since the prior art establishes the functional equivalency of menthol and non-mentholated cooling agents.
Regarding the presence of an acidifying agent in an amount effective to acidify the composition (claim 1 as amended, claim 33), Potnis further teaches a pH of 6-8 (neutral) to swell thickening polymer, causing viscosity to increase (e.g., paragraph [0044]).  While Potnis teaches a pH adjusting agent which is a base (e.g., sodium hydroxide), Potnis does not also teach a pH adjusting agent which is an acid (claim 1) such as citric acid (claim 33).  

Regarding the limitation, “an amount effective to acidify the composition”, this limitation is construed as an intended use of the ingredient (i.e., capable of acidifying the composition); note the claim does not recite whether or not the composition is, in prima facie case of obviousness exists.  See MPEP 2144.05 I.  Therefore, since the prior art teaches the same component (citric acid) in similar amounts to arrive at a similar pH, the limitations of the claim are met.
Regarding claims 17 and 18, while Potnis generally teaches other components may be present (e.g., paragraph [0048]), Potnis does not specifically teach the presence of an antifoaming agent.  However, Kolazi teaches about 0.1-5% of antifoaming agents may be employed to stop any unwanted foam generated while manufacturing the composition (e.g., paragraph [0069]).  Note Applicant’s purpose for including an antifoaming agent is also to stop any unwanted foaming during production (e.g., see as-filed specification at page 9, lines 5-7).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include an antifoaming agent in composition of Potnis, for the benefit of stopping any unwanted foaming during production, with a reasonable expectation of success.
Regarding claim 19, Potnis teaches the compositions may optionally comprise sweetening agents (e.g., paragraph [0048]).
Regarding the amount of acidifying agent (claims 32, 34), Potnis teaches the composition may comprise a pH adjusting agents in amounts sufficient to obtain a neutral pH; amounts of 0.5-1% (for 18% solution, or 0.09-0.18% total) are exemplified (e.g., Tables 1-4).  Additionally, Kolazi teaches amounts of buffer system of about 
Regarding claims 36 and 37, it is noted that, since the composition of Potnis comprises the same components in the same amounts, the same properties would be expected to result, absent evidence to the contrary.  Additionally, Potnis teaches the gels utilize anionic polymers, which tend to stick to the soft and hard surfaces of the oral cavity, and provide targeted sustained delivery of the analgesic oils (e.g., paragraph [0044]).

Response to Arguments
Applicant's arguments filed 10 August 2021 have been fully considered but they are not persuasive.  
Applicant first argues all of the examples of Potnis include menthol, and “the optimized formulations all included menthol.”  Applicant asserts a person of ordinary skill in the art, viewing Potnis, would thus predict “an effective formulation includes menthol”, and would not predict that a composition that excludes menthol would be a predictable result with a reasonable expectation of success.  This argument is not persuasive because the argument ignores the clear teachings of Potnis. Potnis specifically teaches that suitable cooling agents include menthol and menthoxyalkanols, such as 3-(1-menthoxy)propan-1-ol (e.g., see paragraph [0021]).  Therefore, it would be well within the purview of the skilled artisan to choose either compound as the cooling agent in the composition of Potnis, since Potnis teaches the functional equivalency of menthol and 3-(1-menthoxy)propan-1-ol as suitable cooling agents in its composition.
and acid, as well as a pH which overlaps that of Potnis, and an amount of acid which overlaps that instantly claimed.  See MPEP 2144.05 I.
Applicant also argues that, because Kolazi teaches menthol is a useful component in its compositions, Kolazi would not have attempted to make the formulation expressly menthol-free.  This argument is not persuasive because Kolazi does not require the presence of menthol in its compositions, and the teachings of Kolazi are relied upon to demonstrate the positive effects of a buffering system which includes both base and acid.
Applicant further argues Potnis and Kolazi are improperly combined.  Applicant argues Potnis is a gel composition to treat tooth pain, formulated so that the suspension will stick to the oral surfaces, while Kolazi is a mouthwash configured for antimicrobial activity.  This argument is not persuasive because treatment of pain and antimicrobial activity are not mutually exclusive, and Kolazi specifically teaches its compositions may be in a form such as a dental gel or paint on gel (e.g., paragraph [0079]); therefore, the 
Applicant further argues Potnis and Kolazi are improperly combined, “particularly in relation to the disparate teachings around composition pH.”  Applicant argues a person of ordinary skill in the art would not have had any reason to predict that using an “acidifying buffer” from Kolazi would have optimized the viscosity of Potnis, but would have believed that any acidification of Potnis would have made its formulation unsatisfactory for its intended use.  This argument is not persuasive because Kolazi teaches that, practically, its buffering system is not an acid alone, but rather an acid in combination with its conjugate base (e.g., citric acid with sodium citrate; see paragraph [0065]).  Additionally, the resultant pH from the buffer of Kolazi overlaps the pH taught by Potnis, and thus would not render the composition of Potnis unsatisfactory for its intended use.  
Applicant also argues there is no need for maximizing germ killing efficacy in Potnis, because Potnis is intended to provide pain relief, and asserts the Examiner not provided any evidence that maximizing germ killing (from Kolazi) has any relevance to the purpose of Potnis (i.e., pain relief).  Applicant argues the examiner must provide evidence or provide a sufficient rationale for combining “disparate disclosures from the prior art.”  This argument is not persuasive because both Kolazi and Potnis are in the same field of oral care compositions having similar ingredients, including an essential oil, and Potnis teaches causes of tooth and gum pain include those which may have underlying infections, such as caries and gum disease (e.g., see Potnis, paragraph [0001]).  Therefore, the skilled artisan would look to the teachings of Kolazi and In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).  See MPEP 2144.01.
Therefore, it is the Examiner’s position that the claims are rendered obvious.



Conclusion
No claims are allowed at this time.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        
/B.S.F/Examiner, Art Unit 1611